
	
		II
		110th CONGRESS
		2d Session
		S. 2772
		IN THE SENATE OF THE UNITED STATES
		
			March 13, 2008
			Mr. Lieberman (for
			 himself and Mrs. Boxer) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to provide for the
		  investigation of suicides committed by members of the Armed Forces, and for
		  other purposes.
	
	
		1.Investigations of suicides
			 committed by members of the Armed Forces
			(a)Investigations
			 required
				(1)In
			 generalChapter 80 of title 10, United States Code, is amended by
			 adding at the end the following new section:
					
						1567.Investigations
				of suicides committed by members of the Armed Forces
							(a)In
				generalIn the event of a suicide by a member of the Armed Forces
				on active duty, the Secretary concerned shall provide for the conduct of an
				investigation into the suicide in accordance with this section.
							(b)Suicide
				investigation board(1)Each investigation into
				a suicide under this section shall be conducted by a board (to be known as a
				suicide investigation board) established by the Secretary
				concerned for purposes of the investigation.
								(2)The head of a suicide investigation
				board under this subsection shall be a commissioned officer of the Armed Forces
				concerned on active duty in the grade of brigadier general or higher, or rear
				admiral (lower half) or higher in the case of the Navy, who is assigned for
				that purpose by the Secretary concerned.
								(3)Each suicide investigation board
				under this subsection shall consist of four additional commissioned officers on
				active duty, who are outside the chain of command of the member of the Armed
				Forces who committed suicide, who are assigned for that purpose by the
				Secretary concerned.
								(c)Investigations(1)The suicide
				investigation board established under subsection (b) shall conduct a thorough
				investigation of the causes contributing to the suicide, including an
				examination and assessment of actions that could have been taken to prevent the
				suicide.
								(2)(A)Each investigation
				under this subsection shall be conducted in accordance with such procedures as
				the Secretary concerned shall prescribe in regulations. The Secretary of
				Defense shall ensure, to the extent practicable, that the procedures prescribed
				for purposes of this paragraph are uniform across the military
				departments.
									(B)The procedures under subparagraph (A)
				shall include mechanisms to preserve and protect the privacy and
				confidentiality of individuals concerned with or participating in
				investigations under this section, and shall be separate from any criminal
				investigation.
									(C)The Secretary concerned shall take
				appropriate actions to ensure that members of the Armed Forces assigned to a
				board under this section are proficient with the procedures applicable to the
				board under this paragraph before their participation in a suicide
				investigation board.
									(3)(A)No person or authority
				may censure, reprimand, or admonish a board conducting an investigation under
				this section, or the head or any member of the board, with respect to the
				actions of the board in conducting the investigation or with the findings or
				recommendations of the board as a result of the investigation.
									(B)No person or authority may attempt to
				coerce, or by any unauthorized means, influence the action of a board
				conducting an investigation under this section, or the head or any member of
				the board, in reaching the findings or recommendations of the board as a result
				of the investigation.
									(4)A board's investigation of a suicide
				under this section shall, to the extent practicable, be completed not later
				than 30 days after the date of the suicide.
								(d)Construction with other
				investigationsThe
				investigation of a suicide under this section is in addition to any other
				investigation, including any investigation for criminal purposes, otherwise
				authorized or required by law.
							(e)Reports on
				investigations(1)Each board conducting
				an investigation under this section into the suicide of a member of the Armed
				Forces shall submit to the Secretary concerned reports as follows:
									(A)An interim report, not later than 30
				days after the date of the suicide of the member, setting forth the preliminary
				findings of the board as a result of the investigation as of the date of such
				report.
									(B)A final report, not later than 60 days
				after the date of the suicide of the member, setting forth the final findings
				and recommendations of the board as a result of the investigation.
									(2)The recommendations of a board under
				paragraph (1)(B) may include such recommendations as the board considers
				appropriate for actions to be taken in order to reduce the incidence of suicide
				in members of the Armed Forces.
								(3)A board conducting an investigation
				may at any time submit to the Secretary concerned such other findings or
				recommendations as the board considers appropriate in order to reduce the
				incidence of suicide in members of the Armed Forces.
								(4)A report under this subsection may
				not be treated as a public document and, except as provided in subsection (f),
				may not be released to the public.
								(f)Public
				summaries of reports on investigations(1)Not later than 60 days
				after the receipt of a final report of a board under subsection (e)(1)(B) on an
				investigation under this section, the Secretary concerned shall make available
				to the public a summary of the report, including the findings and
				recommendation of the board as a result of the investigation. The summary
				shall, upon the request of any individual concerned with or participating in
				the investigation, redact any personal information of the individual, and shall
				redact such other personal and other information as the Secretary concerned
				considers appropriate to preserve the privacy, confidentiality, and integrity
				of the proceedings of the investigation and of investigations generally under
				this section.
								(2)The Secretary concerned shall permit
				public comment on each summary made public under paragraph (1) during the
				45-day period beginning on the date such summary is made public.
								(3)The Secretary concerned shall provide
				for the review of any public comments received on a summary under paragraph (2)
				by such independent party as the Secretary shall select for purposes of the
				review.
								(g)Department of
				Defense-wide actions(1)The Secretary concerned
				shall transmit each report submitted to such Secretary under subsection
				(e)(1)(B), and any report submitted to such Secretary under subsection (e)(3),
				to the Assistant Secretary of Defense for Health Affairs.
								(2)The Assistant Secretary shall take
				appropriate actions to ensure the dissemination throughout the Department of
				Defense of any findings and recommendations in the reports submitted to the
				Assistant Secretary under paragraph (1) that the Assistant Secretary considers
				appropriate to reduce the incidence of suicide in members of the Armed
				Forces.
								(3)The Assistant Secretary shall take
				appropriate actions to ensure the implementation of the findings and
				recommendations disseminated under paragraph (2). Such actions shall include
				the following:
									(A)The establishment and maintenance of
				an electronic database for monitoring the implementation of such findings and
				recommendations.
									(B)A requirement that all officials
				responsible for implementing such recommendations update the Assistant
				Secretary, not less often than once every six months, on the current status of
				the implementation of such recommendations.
									(4)Not less often than once every six
				months, each Secretary concerned shall, in coordination with the Assistant
				Secretary, update any programs and activities of the department concerned
				relating to the prevention of suicide in members of the Armed Forces in order
				to ensure that such programs and activities incorporate the recommendations of
				investigations conducted under this section and such other matters as are
				appropriate to reduce the incidence of suicide in members of the Armed
				Forces.
								.
				(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 80 of
			 such title is amended by adding at the end the following new item:
					
						
							1567. Investigations of suicides committed by members of the
				Armed
				Forces.
						
						.
				(b)RegulationsThe
			 regulations required under section 1567 of title 10, United States Code (as
			 added by subsection (a)), shall be prescribed not later than 90 days after the
			 date of the enactment of this Act.
			
